DETAILED ACTION
This Office Action is a Non-Final Rejection in response to an application filed on
06/22/2020. Claims 1-6, filed on 06/22/2020, are acknowledged as pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites the limitation “five resistance bands operably attached fron a top of each finger portion and a top of the thumb portion to the bottom edge of the back side of the hand portion so that each resistance band provides resistance against curling the user's fingers and thumb towards the user's palm” in lines 12-15
Therefore, the limitation above must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 1-3, 5-6 is objected to because of the following informalities: 
Claim 1, line 3, “the user’s thumb” should be corrected to ---a user’s thumb---
Claim 1, line 5, “the user’s hand” should be corrected to ---a user’s hand---
Claim 1, line 8, “a palm side, and” should be corrected to ---a palm side,---
Claim 1, line 8, “a back side;” should be corrected to ---a back side, and;---
Claim 1, lines 14-15, “the user’s palm” should be corrected to ---a user’s palm---
Claim 2, line 2, “the group” should be corrected to ---a group---
Claim 3, line 4, “the tightness of the glove” should be corrected to ---a tightness of the glove---
Claim 3, line 4, “the user’s body” should be corrected to ---a user’s body---
Claim 5, line 2, “the group” should be corrected to ---a group---
Claim 6, line 4, “the tightness of the glove” should be corrected to ---a tightness of the glove---
Claim 6, line 4, “the user’s body” should be corrected to ---a user’s body---
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 10,646,749 B1) in view of Niceley et al. (US 2019/0060697 A1)
Regarding claim 1: Williams disclose a ball handling and grip strength training glove, the glove (resistance exercise glove, Abstract “The resistance exercise glove is a therapeutic device and a garment worn on a hand”) comprising: 
(a) four finger portions (see annotated in FIG.1) to receive a user's four lingers; 
(b) a thumb portion (see annotated in FIG.1) to receive the user's thumb; 
(c) a hand portion (see annotated in FIG.1), wherein the four linger portions (see annotated in FIG.1) and the thumb portion (see annotated in FIG.1) are operably connected to the hand portion (see annotated in FIG.1) to receive the user's hand; 
(d) a wrist portion (see annotated in FIG.1), wherein the wrist portion (see annotated in FIG.1) is operably connected along a bottom edge (see annotated in FIG.1) of the hand portion to receive the user's hand through the wrist portion (see annotated in FIG.1); 
(e) a palm side (see annotated in FIGS.1, 3-4); and
 (f) a back side (see annotated in FIGS.1, 3-4): 


    PNG
    media_image1.png
    1036
    908
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    976
    775
    media_image2.png
    Greyscale


Williams does not disclose (g) a tacky rubber material operably attached to the hand portion of the palm side of the glove in order to assist with gripping a ball.
	Niceley et al teach (g) a tacky rubber material (Niceley, traction material 124, see annotated in FIG.2; Para [0023] “The palm side 120 includes a traction material 124. The traction material 124 may comprise rubber. The traction material 124 may be useful for gripping.”) operably attached to the hand portion of the palm side (Niceley, see annotated in FIG.2) of the glove in order to assist with gripping a ball (Niceley, see annotated in FIG.2).

    PNG
    media_image3.png
    922
    753
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove, as disclosed in 

	Regarding claim 4: Williams disclose the glove kit comprising: 
(a) a glove according to claim 1, wherein the four finger portions (Williams, see annotated in FIG.1) and the thumb portion (Williams, see annotated in FIG.1) are operably connected to the hand portion (Williams, see annotated in FIG.1) to receive a user's right hand (Col lines “The human hand 200 is a grasping structure. The human hand 200 of the left side of the body is a mirror image of the human hand 200 of the right side of the body. The orientation is used to define the front side 151 of the hand 200. Specifically, the left hand 200 and the right hand 200 can only be overlaid on top of each other when the front side 151 of the left hand 200 is touching the front side 151 of the right hand 200”); and 
(b) a glove according to claim 1, wherein the four finger portions (Williams, see annotated in FIG.1) and the thumb portion (Williams, see annotated in FIG.1) are operably connected to the hand portion (Williams, see annotated in FIG.1) to receive a user's left hand (Col lines “The human hand 200 is a grasping structure. The human hand 200 of the left side of the body is a mirror image of the human hand 200 of the right side of the body. The orientation is used to define the front side 151 of the hand 200. Specifically, the left hand 200 and the right hand 200 can only be overlaid on top of each other when the front side 151 of the left hand 200 is touching the front side 151 of the right hand 200”).

Claims 2-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 10,646,749 B1) in view of Niceley et al. (US 2019/0060697 A1), and further in view King (US 2019/0216145 A1)
Regarding claim 2: Williams in view of Niceley teach the invention as substantially claimed, see above, but fail to teach the glove is made of a material selected from the group consisting of cotton or nylon.
King teach the glove is made of a material selected from the group consisting of cotton or nylon (King, Para [0027] “A lightweight glove 10 of any suitable material, such as plastic, nylon, rubber, leather, canvas, etc., may be used”).

    PNG
    media_image4.png
    425
    577
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove, as taught in Williams in 

Regarding claim 3: Williams in view of Niceley, and further in view of King teach wherein the wrist portion (Williams, see annotated in FIG.1) further comprises: 
(i) a strap (King, wrist strap 20, Para [0029] “the wrist strap 20 may be attached to the back of the wrist of the glove 10 and fed through the wrist strap guides 18. Hook and loop closures, like those available from Velcro.RTM. and/or a buckle of any type may be used to tighten the wrist strap 20.”) with a snap or hook-and-loop attachment operably connected to the wrist portion to adjust the tightness of the glove at the wrist to the user's body to hold the glove in place (King, Para [0029] “the wrist strap 20 may be attached to the back of the wrist of the glove 10 and fed through the wrist strap guides 18. Hook and loop closures, like those available from Velcro.RTM. and/or a buckle of any type may be used to tighten the wrist strap 20.”).

Regarding claim 5: Williams in view of Niceley teach the invention as substantially claimed, see above, but fail to teach each glove is made of a material selected from the group consisting of cotton or nylon.
King teach each glove is made of a material selected from the group consisting of cotton or nylon (King, Para [0027] “A lightweight glove 10 of any suitable material, such as plastic, nylon, rubber, leather, canvas, etc., may be used”).

    PNG
    media_image4.png
    425
    577
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the glove, as taught in Williams in view of Niceley, be cotton or nylon, as taught in King, for the purpose of reducing the weight of the gloves.

Regarding claim 6: Williams in view of Niceley, and further in view of King teach wherein the wrist portion (Williams, see annotated in FIG.1) of each glove further comprises: 
(i) a strap (King, wrist strap 20, Para [0029] “the wrist strap 20 may be attached to the back of the wrist of the glove 10 and fed through the wrist strap guides 18. Hook and loop closures, like those available from Velcro.RTM. and/or a buckle of any type may be used to tighten the wrist strap 20.”) with a snap or hook-and-loop attachment operably connected to the wrist portion to adjust the tightness of the glove at the wrist to the user's body to hold the glove in place (King, Para [0029] “the wrist strap 20 may be attached to the back of the wrist of the glove 10 and fed through the wrist strap guides 18. Hook and loop closures, like those available from Velcro.RTM. and/or a buckle of any type may be used to tighten the wrist strap 20.”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/THAO N DO/Examiner, Art Unit 3784     

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784